Title: From George Washington to Brigadier General Alexander McDougall, 24 September 1777
From: Washington, George
To: McDougall, Alexander



Sir
Camp near Potts Grove [Pa.] 24th Septem. 1777

Since writing to you this morning, it has been determined in consequence of farther intelligence that it will be more adviseable to remain on the ground which we occupy at present, than to march to the Trap as was at first intended—you will therefore regulate your movements accordingly. I am Sir Your most Obedt Servt

Go: Washington

